Citation Nr: 1102929	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 6, 
2000 for the grant of service connection for headaches, 
previously characterized as whether an October 1953 rating 
decision failing to grant service connection for a chronic 
headache disorder and a psychiatric disorder should be revised or 
reversed on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than August 11, 2004 
for the grant of a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an initial increased rating for service-
connected headaches, rated as 10 percent disabling prior to June 
22, 2009, and as 50 percent disabling from June 22, 2009.

4.  Entitlement to an initial compensable rating for service-
connected left fifth finger disability.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2001, August 2003, and April 2007 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in St. Petersburg, Florida.  This case has been advanced on 
the Board's docket.  

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in September 2010.  
A transcript of the hearing, as well as corrections to that 
document which were submitted in October 2010, is associated with 
the claims file.

As an initial matter, the Board notes that the issue of an 
earlier effective date for the grant of service connection for 
headaches has historically been characterized as one of CUE with 
respect to an October 1953 rating decision, which failed to grant 
service connection for a chronic headache disorder and a 
psychiatric disorder.  The record reflects that in June 1953, the 
Veteran filed a claim for service connection for a scalp 
laceration.  In September 1953, the Veteran underwent a series of 
VA examinations in connection with that claim, all of which noted 
a scalp laceration during service in 1951, and also that the 
Veteran had experienced headaches since that time.  The Veteran 
was diagnosed to have a surgical scalp scar.  He was also 
diagnosed to have chronic, moderate conversion reaction 
manifested by cephalalgia (headaches).  In an October 1953 rating 
decision, the RO granted service connection for a scar of the 
left temporal region.  Significantly, however, the RO did not 
address the headaches or psychiatric disorder reflected in the 
record at that time.

Subsequently, in an August 2001 rating decision, the Veteran was 
granted service connection for headaches and assigned a 10 
percent rating, effective from September 6, 2000.  In a June 2003 
statement, the Veteran's then representative raised the issues of 
service connection for a psychiatric disorder and an earlier 
effective date for the grant of service connection for headaches, 
citing evidence of these conditions at the time of the Veteran's 
1953 claim.  

The RO treated this statement as a CUE claim, with the issue 
characterized as whether the October 1953 rating decision was 
clearly and unmistakably erroneous by failing to establish 
service connection for a chronic headache condition and a 
psychiatric disorder.  The claim was denied in an August 2003 
rating decision, and the current appeal ensued.  

The Veteran's CUE claim was twice denied by the Board in April 
2007 and April 2009.  Those decisions were twice vacated and 
remanded by the Court of Appeals for Veterans Claims (Court) in 
August 2008 and July 2009, consistent with joint motions filed by 
both parties in the case.  Significantly, the joint motions found 
that the record at the time of the October 1953 rating decision 
included an implied claim for service connection for headaches as 
secondary to the 1951 scalp laceration.  

Inasmuch as it has been conceded that there was an implied claim 
for service connection for headaches in 1953, and inasmuch as the 
record reflects that such claim was not adjudicated at that time, 
but was later granted with an effective date of September 2000, 
the Board finds that the most appropriate characterization of the 
issue on appeal is one of an earlier effective date for the grant 
of service connection for headaches.  Additionally, it is noted 
that during his September 2010 Video Conference hearing, the 
Veteran indicated his desire to modify his claim such that it no 
longer included the issue of a psychiatric disorder (T 2).  

The issues of entitlement to an initial increased rating for 
service-connected headaches and an initial compensable rating for 
service-connected left fifth finger disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As found pursuant to the terms of the July 2008 and July 2009 
Joint Motion for Remand, in June 1953, within a year after 
discharge from service, the Veteran submitted an implied claim of 
service connection for headaches which was not adjudicated.

2.  A VA medical opinion dated in July 2001, concluded that the 
Veteran's current headache disability was post traumatic in 
origin and dated from the Veteran's military service.  

3.  In an August 2001 rating decision, the RO granted service 
connection for headaches, effective from September 6, 2000.

4.  On August 11, 2004, the RO received a claim for a TDIU.

5.  In a February 2006 rating decision, the RO awarded a TDIU, 
effective from August 11, 2004.

6.  The Veteran met the percentage requirements for consideration 
of a TDIU prior to August 11, 2004; however, the Veteran's 
service-connected disabilities did not prevent his substantially 
gainful employment earlier than August 11, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 23, 1953, for the 
grant of service connection for headaches, have been met.  38 
U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.160, 3.400 (2010).

2.  The criteria for an effective date earlier than August 11, 
2004, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§  3.102, 3.400, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to the claim for an earlier effective date for the 
grant of service connection for headaches, the Board is granting 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

With respect to the claim for an earlier effective date for the 
award of a TDIU, the Board notes that because the Veteran appeals 
the "downstream" issue of the effective date for the award of 
TDIU benefits, the notice provisions of 38 U.S.C.A. § 5103 and 
its implementing regulations are not applicable.  This is because 
the claim to which those notice provisions would have applied, 
was the one for a TDIU.  As that has been granted, those notice 
provisions have served their purpose.  
All relevant evidence has been obtained, and the Veteran has not 
identified any additional records that could be obtained.

II.  General Laws And Regulations

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 C.F.R. § 
3.152.  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date 
on which a claim, information or evidence was received by VA.  38 
C.F.R. § 3.1(r).  An informal claim is any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  All that is required is that 
the communication indicates an intent to apply for one or more 
benefits under the laws administered by the Department, and 
identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

II.  Earlier Effective Date

A.  Service Connection For Headaches

Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection shall be 
the day following separation from active service or date 
entitlement arose if the claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

As previously discussed, the Secretary of VA has conceded in July 
2008 and July 2009 Joint Motions for Remands, that the Veteran's 
June 1953 claim for benefits included a claim for service 
connection for headaches.  Thus, this claim is considered to have 
remained pending until it was granted by the RO in an August 2001 
rating action.  That decision was based in large part on the 2001 
opinion provided by a VA physician, that the Veteran was then 
suffering from chronic post traumatic headaches that arose from 
the Veteran's in-service head trauma.  Other evidence indicated 
that the Veteran had been experiencing weekly headaches for many 
years prior, as well as the report of a VA examination conducted 
in 1953 that included the Veteran's reports of frequent headaches 
since an in-service injury.  

Given the evidence of an open claim for service connection for 
headaches pending since June 1953, together with the medical 
evidence reflecting the presence of a chronic head ache 
disability linked to service, an earlier effective date of April 
23, 1953, (the day following service separation) for the award of 
service connection for headaches is granted.

B.  TDIU

The Veteran contends that he is entitled to an effective date 
earlier than August 11, 2004 for the award of a TDIU.  

As an initial matter, the Board notes that to the extent it is 
asserted that the issue of an earlier effective date for the 
award of a TDIU is inextricably intertwined with the issue of an 
increased rating for headaches and finger disability, the 
question is not whether the Veteran met the percentage criteria 
for consideration of a TDIU prior to August 11, 2004 (indeed, the 
record reflects he did), but, instead, whether his service-
connected disabilities prevented him from following a 
substantially gainful occupation prior to that date.  As such, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with a decision concerning the TDIU issue on appeal.

The effective date of an award of TDIU shall be the earliest date 
as of which it is factually ascertainable that the increase in 
disability had occurred, if the application is received within 
one year from that date.  Otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating requires the presence of impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

The governing regulations provide that, to qualify for a TDIU, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or more, 
and there shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.

Historically, the Veteran submitted a statement in August 2004, 
in which he claimed entitlement to service connection for 
posttraumatic stress disorder (PTSD).  The RO determined that 
this statement also represented a claim for an increased rating 
of the Veteran's service-connected bilateral hearing loss, 
tinnitus, and left wrist disability, as well as a claim for a 
TDIU.  In an April 2005 rating decision, the Veteran was granted 
service connection for PTSD, effective August 11, 2004.  The 
issue of entitlement to a TDIU was deferred at that time.  
Subsequently, in a February 2006 statement, a private physician 
opined that the Veteran was not fit to be employed due to his 
service-connected headaches, PTSD, hearing loss, left fifth 
finger disability, and left wrist disability.  In a February 2006 
rating decision, the Veteran was awarded a TDIU, effective August 
11, 2004, the date of receipt of the claim.

In this case, the Veteran met the percentage criteria of 38 
C.F.R. § 4.16(a) for consideration for a TDIU prior to the August 
11, 2004, claim.  Specifically, a May 2004 rating action shows 
the Veteran was service connected for hearing loss rated 50 
percent disabling, cicatrix of the left wrist and base of the 
left thumb, rated as 20 percent disabling, tinnitus rated as 10 
percent disabling, and headaches due to left temporal injury 
rated as 10 percent disabling, for a combined rating of 70 
percent.  (He also had two additional service connected 
disabilities, evaluated as non-compensable.  )

However, the evidence must still show that the Veteran was unable 
to pursue a substantially gainful occupation due to his service-
connected disabilities within a year prior to his August 11, 
2004, claim.  Here, the Board finds that the weight of the 
evidence does not support that finding.  

Although records dated from September 1953 to July 2004 reflect 
that the Veteran's service-connected disabilities, presented 
challenges, none of these records indicate that they prevented 
him from working.  

With respect to the Veteran's service-connected hearing loss 
specifically, a disability the Veteran's representative argues 
prevented the Veteran from working as early as 2000, the Board 
acknowledges evidence reflecting that the Veteran's hearing loss 
"presented significant functional impairment in communication 
during activities of daily living (see July 2004 VA treatment 
report).  However, the evidence also shows that the Veteran used 
hearing aids to accommodate this impairment, and that his 
physicians had determined that his prognosis for successful 
hearing aid use was good.  See July 2004 VA treatment report.  
None of these records suggest that the Veteran was precluded from 
gainful employment as a result of his hearing loss.  

The record establishes that following service, the Veteran worked 
his adult life in the flower and plant business, and shows that 
he has provided a number of different retirement dates throughout 
the course of the appeal.  During a March 2005 VA PTSD 
examination, the Veteran reported that he retired in 1965.  
During a June 2009 VA fingers examination, however, he reported 
that he retired in 1995.  Most recently, during the Veteran's 
September 2010 Video Conference hearing, he testified under oath 
that he stopped working in 1978 or 1979, with his representative 
indicating that this was a result of a non service-connected 
cancerous condition (T 24-25).  This inconsistency significantly 
reduces the probative value of the Veteran's contentions 
concerning the date from which entitlement to TDIU benefits 
should be calculated.  Thus, the Board must rely on other 
evidence to address this issue.  

The other evidence does not show unemployability due to service 
connected disability prior to August 2004.  The private 
physician, who submitted the February 2006 statement indicating 
that the Veteran was unemployable at that time, also submitted 
several prior statements documenting the severity of the 
Veteran's service-connected disabilities.  While these earlier 
statements indicate, for example, that the Veteran's left wrist 
and left fifth finger disabilities limited his ability to grasp 
and hold heavy objects and write normally, they do not go so far 
as to state that the Veteran was unemployable as a result of his 
service-connected disabilities.  See October 2000, June 2004, and 
July 2005 statements by Michael A. Flicker, D.O.  Thus, it may be 
reasonably deduced that had Dr. Flicker believed the Veteran's 
disabilities rendered him unemployable at an earlier time, he 
would have indicated that fact.  He did not.   

Accordingly, the Board finds that the greater weight of the 
evidence does not reflect that the Veteran's service-connected 
disabilities were productive of unemployability prior to August 
11, 2004, and thus an effective date earlier than August 11, 
2004, for the TDIU rating is not warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date of April 23, 1953, for the award of service 
connection for headaches, is granted.

An effective date earlier than August 11, 2004, for the award of 
a TDIU is denied.


REMAND

Increased Rating For Headaches

In light of the Board's grant of an earlier effective date of 
April 23, 1953 for the award of service connection for headaches, 
the issue of entitlement to an initial increased rating for 
headaches must be remanded in order for the RO to establish the 
appropriate rating for the Veteran's headaches since that time 
(1953).  In this regard, the Board notes that the Veteran asserts 
that his service-connected headaches should be rated as 50 
percent disabling throughout the entire appeal (T 15).  
Specifically, he contends that since 1953, he has suffered from 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2010, 1953).  It is observed that 
the report of a 1953 VA psychiatric examination shows the Veteran 
complained of severe headaches, lasting from two hours to two or 
three days, during which time he was unable to do anything.  This 
report also indicates that the Veteran had "an understanding 
with his boss about his headaches."

Additionally, it is observed that, other than a series of 1953 VA 
examinations, the record is essentially silent for headache 
treatment prior to 2000.  During his September 2010 hearing, the 
Veteran testified that, prior to 2000, he was treated by a local 
doctor (T 27).  Additionally, the Veteran's wife testified that 
she was aware of the Veteran having received relevant treatment 
by various doctors since they were married in 1992, and that some 
of the doctors were still around (T 27-29).  In this regard, the 
Board notes that in an October 2000 statement, Michael A. 
Flicker, D.O. indicated that he had treated the Veteran's 
headaches for twelve years, which would date such treatment back 
to 1988.  The Board notes that the record reflects that in 
October 2003, the RO requested records of treatment from Dr. 
Flicker.  The physician subsequently submitted several statements 
summarizing his treatment of the Veteran; however no actual 
treatment records were provided.  On remand, the RO should 
attempt to obtain copies of all available records of the 
Veteran's headache treatment prior to 2000.

Initial Compensable Rating For Left Fifth Finger

The Veteran contends that his service-connected left fifth finger 
disability is more severe than the currently-assigned 
noncompensable evaluation indicates.  Specifically, he asserts 
that this disability results in limitation of motion of other 
digits on his left hand.

The record reflects various impairments involving the Veteran's 
left hand, including carpel tunnel syndrome and hand tremor, as 
well as limitation of motion of the thumb and loss of mobility of 
the hand.  The record also reflects limited motion of the index 
finger.  Specifically, a November 2005 VA examination reflects 
loss of flexion of the left index finger.  Additionally, his most 
recent June 2009 VA examination reflects a finding of loss of 
mobility of the left index finger (although range of motion 
testing of the left index finger apparently produced normal 
findings).  While the Board notes that the Veteran is separately 
service-connected for a left wrist and left thumb disability 
stemming from the same in-service accident that injured his left 
fifth finger, evaluation of the Veteran's left fifth finger 
disability nevertheless requires consideration of any functional 
impact it has on other digits of the hand and any interference it 
has with overall function of the hand.  None of the pertinent VA 
examinations conducted throughout the course of the appeal have 
specifically addressed this element of the rating criteria.  

Lastly, it appears that the Veteran receives regular treatment at 
the VA Medical Center (VAMC) in Miami, Florida.  Updated 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of the records of the 
Veteran's treatment at the Miami VAMC 
since April 2007.  All attempts to obtain 
these records and any negative response 
should be fully documented in the claims 
file.

2.	After obtaining release forms from the 
Veteran and any other required 
information, copies of the records of all 
headache treatment received by the 
Veteran prior to 2000 should be obtained 
and associated with the claims file.  All 
attempts to obtain these records, and any 
negative response, should be fully 
documented in the claims file.  
Additionally, in accordance with 38 C.F.R. 
§ 3.159(e), the Veteran should be notified 
of any records which are not obtained.

3.	Schedule the Veteran for an appropriate VA 
examination to determine the severity of 
the Veteran's service-connected left fifth 
finger disability.  The examiner should 
review the claims file, including this 
REMAND, in conjunction with the 
examination, and such review should be 
noted in the examination report.  

Additionally, the examiner is asked to 
express an opinion as to whether the 
Veteran's service-connected left fifth 
finger disability results in any limitation 
of motion of the other digits on the left 
hand, or interferes with the overall 
function of the hand.  In reaching this 
determination, the examiner should note 
that the Veteran is known to have a left 
thumb and wrist disability, (which is 
service connected) as well as carpel tunnel 
syndrome and a hand tremor, (which are not 
service connected).  

4.	When the development requested has been 
completed, the claims for an initial 
increased rating for headaches and an 
initial compensable rating for a left 
fifth finger disability should be 
readjudicated with consideration of the 
change in rating criteria concerning these 
disabilities.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an appropriate time for response.  
The case should then be returned to the 
Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


